DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 06/27/2022 is acknowledged.
3.	Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 2 of claim 7, the phrase “low-oxygen atmosphere” (emphasis added) is subjective, vague and indefinite.  It is noted that in paragraph [0060] of the Specification, the applicants wrote “The low-oxygen atmosphere means an atmosphere in which a ratio of oxygen is 300 ppm or less” (emphasis added).  However, it is unclear from the specification what specific basis (i.e. mass ratio, volume ratio, or mole ratio) for the ppm unit that applicants wish to referred (See evidence via https://www.engineeringtoolbox.com/ppm-d_1039.html ).

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zi et al. (US 2019/0146337 A1).
	As to claim 1, Zi discloses a substrate processing method of processing a substrate on which a metal-containing liquid for a film (lower portion of layer 15) below a resist (upper portion of layer 15) is applied, wherein prior to a heating process of performing a heat treatment on the substrate applied with the metal-containing liquid, the substrate processing method comprises: 
a deprotection promoting process of promoting deprotection of functional groups in a material for the film included in the substrate on which the metal-containing liquid has been applied (paragraph 0023-0024, Fig 1 S130; ; paragraph 0033-0041, 0065, 0067; 0072-0078);
a solvent removing process (i.e. baking) of removing a solvent included in the metal-containing liquid on the substrate; and a moisture absorbing process of bringing a surface of the substrate into contact with moisture (paragraph 00022, Fig 1, paragraph 0071);
	and a moisture absorbing process of bringing a surface of the substrate into contact with moisture (paragraph 080, 0085, 0088-0093, Figure 1, S150).
	As to claim 2, Zi discloses the deprotection promoting process includes irradiating the substrate with ultraviolet rays (Fig 3, paragraph 0024-0025, 0072-0075); and wherein the solvent removing process includes drying the substrate (paragraph 0022, 0071).
	As to claim 3, Zi discloses the moisture absorbing process (S150 in Figure 1) performed after the solvent removing process (i.e. baking step) (See Fig 1, Fig 9, paragraph 0081-0093).
	As to claim 4, Zi disclose the moisture absorbing process (S150 in Fig 1) is performed after the deprotection promoting process (radiation exposure S130) and the solvent removing process (Baking) (See Fig 1).
	As to claim 5, Zi discloses the solvent removing process (baking S140) is performed after the deprotection promoting process (S130 ) (See Fig 1).
	As to clam 6, Zi discloses wherein the deprotection promoting process (S130 radiation exposure) is performed after the solvent removing process (S120 Baking) (See Fig 1).

9.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2018/0348639 A1)
	As to claim 1, Liu discloses a substrate processing method of processing a substrate on which a metal-containing liquid for a film (lower portion of layer 106) below a resist (upper portion of layer 106) is applied, wherein prior to a heating process of performing a heat treatment on the substrate applied with the metal-containing liquid (paragraph 0030), the substrate processing method comprises: 
a deprotection promoting process of promoting deprotection of functional groups in a material for the film included in the substrate on which the metal-containing liquid has been applied (paragraph 0033, 0037; Fig 8 804; Fig 9 904 or 906; paragraph 0022, 0024);
a solvent removing process (i.e. baking) of removing a solvent included in the metal-containing liquid on the substrate; and 
	a moisture absorbing process of bringing a surface of the substrate into contact with moisture (paragraph 0017; paragraph 0026, 0033, 0036-0037, 0040; Fig 8 808; Fig 9 910).
	As to claim 2, Liu discloses the deprotection promoting process includes irradiating the substrate with ultraviolet rays (paragraph 0021-0022; 0044, 0033, 0037), wherein the solvent removing process (i.e. baking) includes drying the substrate (Fig 8-9)
	As to claim 3, Liu discloses the moisture absorbing process (808 or 910) performed after the solvent removing process (i.e. baking step 806, or 906) (Fig 8-9).
	As to claim 4, Liu disclose the moisture absorbing process (808 or 910) is performed after the deprotection promoting process (radiation exposing 804, 904 or 908 ) and the solvent removing process (Baking 806 or 906) (See Fig 8-9).
	As to claim 5, Liu discloses the solvent removing process (baking 906) is performed after the deprotection promoting process (904) (See Fig 9).
	As to clam 6, Liu discloses wherein the deprotection promoting process (radiation exposure 908)  is performed after the solvent removing process (baking 906) (See Fig 9).
	As to claim 7, Liu discloses the deprotection promoting process is performed by exposing the resist material to UV or EUV in a vacuum (paragraph 0021-0022, 0024).  The examiner interprets the term “vacuum” means a space absolutely devoid of matter (See evidence via https://www.merriam-webster.com/dictionary/vacuum ).  Claim 7 recites “wherein the deprotection promoting process is performed in a low-oxygen atmosphere”  It is noted that in paragraph [0060] of the Specification, the applicants wrote “The low-oxygen atmosphere means an atmosphere in which a ratio of oxygen is 300 ppm or less” (emphasis added).  Since the deprotection promoting process is performed in a vacuum as taught by Liu, therefore Liu teaches the deprotection promoting process is performed in an environment contains less than 300 ppm of oxygen since there is no oxygen in the vacuum.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zi et al. (US 2019/0146337 A1) as applied to claims 1-6 above and further in view of Yamazaki et al. (US 2019/0018319 A1)
As to claim 7, Zi fails to disclose wherein the deprotection promoting process is performed in a low-oxygen atmosphere.  However, Zi clearly teaches the deprotection promoting process is performed by expose to substrate to UV or EUV radiation paragraph 0023-0024, paragraph 0033-0041, 0065, 0067; 0072-0078).  Yamazaki discloses to expose the resist materials to UV or EUV in atmosphere of inert gas such as nitrogen (See paragraph 0599-0600).  An inert gas atmosphere will contain no oxygen because oxygen is a reactive gas.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zi in view of Yamazaki by having the deprotection promoting process is performed in inert atmosphere(read on “low-oxygen atmosphere”)  because inert atmosphere will prevent resist material from reacting with the reactive gas during the EUV exposure process.  Further, equivalent and substitution of one for the other would produce an expected result. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Engineering Toolbox “Parts Per Million – ppm” via https://www.engineeringtoolbox.com/ppm-d_1039.html discloses that ppm can be expressed based or molar ratio, mass ratio or volume ratio.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713